ORDER
PER CURIAM.
Donald Davis (“Employee”) appeals from the judgment of the trial court in favor of Burlington NSF Railway. Employee argues the trial court abused its discretion: (1) by submitting a jury instruction on the affirmative defense of a failure to mitigate damages, and (2) by refusing to submit the withdrawal instruction on assumption of risk.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting, forth the. reasons for this -order pursuant to Rule 84.16(b).